On July 31, 1936, an indictment against G. D. Paradis was returned into the Criminal District Court of Tarrant County, Texas; said indictment charging appellant with the offense of forgery and with passing a forged instrument. On August 14, 1936, Paradis entered into an appearance bond in the sum of one thousand dollars with J. A. Petty and J. E. Petty as sureties. On the 11th of December, 1936, Paradis' case was called for trial. He failed to appear. Judgment nisi was entered against him and his sureties in the amount of said bond. Upon proper notice the judgment nisi was made final as against Paradis and J. A. Petty, but resulted in judgment in favor of J. E. Petty. From said final judgment said J. A. Petty brings this appeal. *Page 550 
The evidence upon the hearing as to whether said judgment nisi should be made final is in all respects substantially the same as that found in cause No. 20,109, Henry Darwin Caldwell, et al v. State, this day decided (Page 524 of this volume), and the same contentions here made as were advanced in the cause mentioned. For the same reasons there given the judgment in the present case is affirmed.
              ON APPELLANTS' MOTION FOR REHEARING.